Citation Nr: 0514485	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.  In November 2003, the Board determined that new and 
material evidence had been submitted to reopen the claim and 
remanded the claim for additional development.  


FINDING OF FACT

The veteran has residuals of a back injury that are related 
to his service.


CONCLUSION OF LAW

The veteran has residuals of a back injury that are the 
result of disease or injury incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record decision includes the veteran's 
service medical records, the only relevant document of which 
was the veteran's separation examination report, dated in 
April 1946.  This report showed that the veteran was noted to 
have sustained a back injury in the line of duty November 
1994, and that this injury was not expected to result in 
disability.  The "musculoskeletal defects" portion of the 
report noted, "No abnormality found, back."  The report 
further noted, "Soldier states that he was injured on the 
right side (in the flank) in Nov 44 while playing football at 
the Lakeland, Florida, AAF, at present he has no complaints.  
He says that occasionally his side aches after long periods 
of sitting or after sleeping in an uneven bed.  Not 
considered disabling."  

As for the post-service evidence, it consists of VA treatment 
reports, dated between 1995 and 2001, which primarily showed 
treatment for cardiovascular symptoms, but which noted a 
history of a herniated disc in the lumbar spine and a number 
of complaints of low back pain.  A May 2001 report noted X-
ray evidence of stenosis.  

VA and non-VA medical treatment reports, dated between 1993 
and 2004 includes VA X-ray and myelogram reports, dated in 
1993, which indicate that the veteran has degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar spine, as well as spinal stenosis.  

A letter from E. Alan Atnip, D.C., dated in October 2001, 
shows that Dr. Atnip states the following: the veteran 
sustained a back injury during service, and an 
"exacerbation" of his back injury after service (in June 
1945); the veteran was treated by Dr. Atnip's father about 
three to four times per year in the 1950's and 1960's; the 
veteran had an acute exacerbation of his back injury 10 to 12 
years ago with persistent symptoms; he treated the veteran 
five times in March 1993; the veteran currently has lumbar 
spine conditions that include DJD.  In a submission, dated in 
November 2002, Dr. Atnip, responded to a question posed in a 
letter from a veteran's service office, by indicating that 
the veteran's current back problem was due to his inservice 
injury.  

A letter from Anthony H. Abston, D.C., dated in November 
2001, shows that Dr. Abston states that he began treating the 
veteran in July 2000, that the veteran has a history of a 
lumbar back injury during service, and that injuries to the 
lumbar region can result in tearing and stretching of 
ligaments which can cause discs to degenerate if left 
untreated, and which result the formation of scar tissue that 
can cause or accelerate osteoarthritis.  

A letter from Trueman Smith, M.D., dated in December 2002, 
shows that Dr. Smith essentially states that the veteran 
currently suffers from severe degenerative and progressive 
lumbar disc disease with severe spinal stenosis, and that 
these conditions are related, at least in part, to his 
inservice injury. 

A VA examination report, dated in April 2004, shows that the 
assessment was severe DJD of the lumbosacral spine and severe 
lumbar spinal stenosis.  The examiner stated that the 
veteran's separation examination report showed that the 
veteran had sustained a back injury during service, and that 
the veteran reported a history of medical treatment for back 
symptoms dating back to 1947, but that the treating 
physicians had all passed away and their medical records were 
unavailable.  The examiner concluded, "It appears that 
patient has been suffering with his back problem shortly 
after he has left the service.  In my opinion, patient's 
current back problem is related to back [sic] service-
connected condition."  

The veteran has submitted notarized lay statements from his 
wife, and six acquaintances, received between 2001 and 2003, 
in which the authors assert that they have known the veteran 
at various points in time ranging from during his service to 
1960, and that the veteran has always had back symptoms which 
were related to his service.  Of particular note, a statement 
from one individual notes that he served in Europe with the 
veteran in the summer of 1945, and that the veteran sustained 
a back injury at that time.  

Briefly stated, the veteran asserts that he sustained a back 
injury during service.  His separation examination report 
corroborates this.  The veteran is currently shown to have 
DJD and DDD of the lumbar spine, and spinal stenosis, and he 
has submitted seven lay statements indicating that he has had 
a continuity of back symptoms since his service.  In 
addition, the claims files include the competent opinions of 
four health care providers (Dr. Abston, Dr. Atnip, Dr. Smith, 
and the examiner who performed the veteran's April 2004 VA 
examination) in which the authors explicitly or implicitly 
link the veteran's current lumbar spine pathology to his 
service.  In this regard, a review of the RO's statement of 
the case, and supplemental statements of the case, shows that 
the RO determined that the probative value of the 
aforementioned opinions was severely lessened, in large part, 
by the lack of post-service treatment records between 
separation from service and 1993.  However, as previously 
stated the veteran has submitted seven lay statements 
indicating that there has been a continuity of symptoms since 
service, and there is not one competent countervailing nexus 
opinion of record.  Based on the foregoing, and affording the 
veteran the benefit of all doubt, the Board finds that the 
evidence is in equipoise, and that service connection for 
residuals of a back injury is warranted.  Accordingly, the 
claim is granted.  

As a final matter, there has been a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a.  

In this case, in a letter, dated in November 2004, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, the Board finds that 
a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for residuals of a back injury is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


